UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1342


In re: DEANDRE JOHNSON,

                    Petitioner.



                On Petition for Writ of Mandamus. (2:21-cv-00120-RAJ)


Submitted: May 25, 2021                                           Decided: May 28, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Deandre Johnson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deandre Johnson petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his 28 U.S.C. § 2254 petition. He seeks an order from this

court directing the district court to grant habeas relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

       The relief sought by Johnson is not available by way of mandamus. The present

record does not reveal undue delay in the district court. Moreover, insofar as Johnson seeks

an order directing the district court to grant substantive relief, Johnson has not

demonstrated a clear right to such relief. Accordingly, we deny the mandamus petition.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                               2